MANN, Chief Judge.
Saxton questions on this appeal the propriety of reception of his plea of nolo con-tendere. The trial judge appointed three psychiatrists to inquire into Saxton’s sanity at the time of the offense and his compe*233tency to stand trial, after which he held a hearing required by CrPR 3.210, 33 F.S.A., and determined that Saxton was competent to stand trial. His understanding of the nature of the plea and of its consequences was adequately brought out before its acceptance. Therefore we think an affirmance is mandated by the decisions of our Supreme Court in Fowler v. State, Fla.1971, 255 So.2d 513, 515; Brown v. State, Fla.1971, 245 So.2d 68, 70; Brock v. State, Fla.1954, 69 So.2d 344. Accordingly we dispense with oral argument pursuant to F.A.R. 3.10(e), 32 F.S.A., and affirm.
Affirmed.
McNULTY and BOARDMAN, JJ., concur.